Wright, J.,
dissenting. I must respectfully dissent. The defendant in this case was indicted for aggravated murder pursuant to R.C. 2929.04(A)(7), which states that the imposition of a death penalty for aggravated murder is precluded unless it is proved beyond a reasonable doubt that “[t]he offense was committed while the offender was committing, attempting to commit, or *21fleeing immediately after committing * * * kidnapping, rape, aggravated arson, aggravated robbery, or aggravated burglary, and either the offender was the principal offender in the commission of the aggravated murder or, if not the principal offender, committed the aggravated murder with prior calculation and design.” (Emphasis added.)
In this particular case, there was no finding that prior calculation and design were involved, and the jury did not make a specific finding that the defendant was the principal offender.8 Indeed, the jury made an ambiguous finding in this matter.9 Aside from the testimony of one accomplice, the only testimony linking appellant to the shooting was that of Chevette Denise Brown, who after entering into a plea bargain for her life and pleading guilty to aggravated murder, agreed to testify against Sneed. She testified that Sneed told her in no uncertain terms to shoot the victim and that Sneed later turned over the gun to her, whereupon Brown shot the victim in the back of the head.
In the majority opinion it is suggested that the absence of a clear finding that defendant was the principal offender is of no consequence. I simply cannot agree. The General Assembly has mandated a finding by the jury that *22the defendant was the principal offender or that the offense was committed with prior calculation and design.
By requiring such a finding, the statute narrows the class of offenders subject to the penalty of death. This is an essential requirement if R.C. 2929.04(A)(7) is to pass constitutional muster. Zant v. Stephens (1983), 462 U.S. 862, 876-877, 103 S.Ct. 2733, 2742-2743, 77 L.Ed.2d 235, 249-250. The jury verdict here does not meet that important statutory requirement, and my colleagues’ apparent desire, after reviewing the record, to substitute their judgment for that of the jury does not eliminate plain error here. I would remand the defendant for resentencing pursuant to law.
H. Brown, J., concurs in the foregoing dissenting opinion.

. For an offender to be subject to the death penalty under R.C. 2929.04(A)(7), the state must prove beyond a reasonable doubt that the offender intended to kill the victim and additionally that he was the principal offender. State v. Jenkins (1984), 15 Ohio St.3d 164, 177, 15 OBR 311, 322-323, 473 N.E.2d 264, 280, at fn. 17, states:
“ * * * More importantly, while a conviction under R.C. 2903.01(B) cannot be sustained unless the defendant is found to have intended to cause the death of another, the state, in order to prevail upon an aggravating circumstance under R.C. 2929.04(A)(7), must additionally prove that the offender was the principal offender in the commission of the aggravated murder or, if the offender was not the principal offender, that the aggravated murder was committed with prior calculation and design.”
Here the jury was instructed that it could find appellant guilty of the aggravated murder specification if it agreed with one of three possible theories:
(1) that Sneed was the principal offender;
(2) that Sneed aided and/or abetted Brown; or
(3) that Sneed conspired with Brown.
This instruction was given to the jurors in writing and further set forth on the verdict form.
This erroneous instruction coupled with the verdict form discussed infra negates the possibility of a sentence of death.


. One must scrutinize the disjunctive nature of the verdict form signed by all members of the jury:
“ * * * We the Jury further find the Defendant, DAVID ALLEN SNEED, GUILTY of the Aggravating Circumstances as set forth in the FIRST SPECIFICATION, THAT OF AGGRAVATION, to wit: the commission of the offense of Aggravated Murder while committing or attempting to commit or while fleeing immediately after committing or attempting to commit Aggravated Robbery and he was the principal offender and/or aider and/or abettor, and/or conspirator with Chevette Denise Brown in the commission of Aggravated Murder. * * * ” (Emphasis added.)